EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into effective
as of January 1, 2018 (the “Effective Date”) by and between Randall J. Scott
(the “Employee”) and Rare Element Resources, Inc., a Wyoming corporation (the
“Company”).

RECITALS

WHEREAS, the Employee is, and desires to continue to be, employed as the
President and Chief Executive Officer of the Company, and the Company wishes to
continue to employ the Employee in such capacity;

WHEREAS, the Company and the Employee wish to enter into this Agreement to
memorialize the terms and conditions of the Employee’s employment; and

WHEREAS, upon execution of this Agreement, the Employee’s existing Severance
Compensation Agreement with the Company, as same has been amended from time to
time (the “Severance Agreement”), shall terminate and cease to be of any further
force or effect.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, the parties agree as follows:

1.

Position and Responsibilities.  

1.1

Duties; Commitment to Position.  The Employee shall devote the Employee’s entire
business time, attention and energies to the Company’s (and any affiliate’s)
business during the Employee’s employment with the Company.  The Employee shall
hold the position of President and Chief Executive Officer, and shall report
directly to the board of directors of the Company’s public parent, Rare Element
Resources, Ltd. (the “Board”).  The job description and expectations for these
positions are those typical of persons holding similar positions in publicly
traded companies of similar size and status within the North American junior
mining  industry.  The Employee shall perform all duties that are reasonable and
consistent with such position, as well as other duties as may be assigned by the
Board.  

1.2

Certain Personal Activities Permitted.  Provided that none of the activities
below interferes with the performance of the Employee’s duties and
responsibilities to the Company, nothing in this Section 1 shall prohibit the
Employee from (a) serving as a consultant, director or member of a committee,
paid or unpaid, for entities that, in the good faith determination of the Board,
do not compete or present the appearance of competition with the Company or
otherwise create, or could create, in the good faith determination of the Board,
a conflict of interest or appearance of a conflict of interest with the business
of the Company; (b) delivering lectures, fulfilling speaking engagements, and
any writing or publication relating to his area of expertise;  (c) serving as a
director or trustee of any governmental, charitable or educational organization;
or (d) engaging in additional activities in connection with personal investments
and community affairs.





--------------------------------------------------------------------------------



1.3

Location of Employment.  The Employee’s principal place of business shall be the
Employee’s home office, unless otherwise established at the request of the
Board, which revised office location shall remain within the Denver, Colorado
area, unless otherwise mutually agreed. The Employee shall be expected to travel
if it is advisable or necessary to meet the obligations of the Employee’s
position.

2.

Period of Employment.  The Employee shall be employed in the position set forth
above as of the Effective Date and shall continue in such position until
terminated by either the Company or the Employee pursuant to Section 7 of this
Agreement.

3.

Compensation.  The Employee shall initially be entitled to the compensation set
forth below.  The Employee’s compensation will be subject to annual review by
the Board (or an assigned committee thereof).

3.1

Base Salary.  The Employee shall be paid an annual base salary of US$210,000,
commencing on the Effective Date (the “Base Salary”).  The Base Salary will be
paid in equal installments pursuant to the payroll procedures established by the
Company.  The Company reserves the right to adjust the Employee’s Base Salary at
its discretion as required by business conditions.

3.2

Bonus.  The Employee shall be eligible for an annual performance bonus (the
“Bonus”).  The Bonus is a discretionary bonus, payable in either cash
compensation or stock option award or a combination of both, at the sole
discretion of the Board, that can be modified and is subject to review and
annual approval by the Board.  The Employee must be employed by the Company on
the last day of the fiscal year for which the Bonus is earned.  The Bonus will
be paid to the Employee no later than March 14th of the year following the year
in which the Bonus is earned.

3.3

Long-Term Incentives.  The Employee will be eligible to receive such long-term
incentive awards as may be determined by the Board from time to time, subject to
the terms and conditions of the Company’s long-term incentive plan(s) and any
award agreements thereunder.

4.

Benefits.  The Employee shall be eligible for four (4) weeks of annual vacation
and shall be eligible to participate in the Company’s other benefit programs in
accordance with the provisions of each program, if provided by the Company,
which is at the sole discretion of the Company. Benefit programs, if provided,
may include health insurance, dental insurance, life insurance, retirement
plans, and paid time off. The Company reserves the right to initiate, amend or
terminate any benefit program from time to time at its sole discretion.     

5.

Business-Related Expenses.  All reasonable business travel, entertainment,
meals, lodging, and other directly related business expenses for which the
Employee submits receipts and a detailed summary on approved expense report
forms shall be reimbursed by the Company.  If the Company provides the Employee
with one or more Company credit cards, the Employee agrees to charge only those
expenses that are directly related to the Company’s business activities and for
which the Employee would otherwise be reimbursed.  The Employee agrees to
provide the Company with a timely and complete reporting of all expenses charged
to the Company credit card, along with copies of all credit card charge





2




--------------------------------------------------------------------------------

receipts.  Further, the Employee will be eligible for an appropriate allowance
for cellular phone service, internet access, computer and other similar costs
directly related to Employee’s engagement.

6.

Company Policies.  In addition to the obligations set forth in this Agreement,
the Employee agrees to abide by all current and future business policies of the
Company.

7.

Termination of Employment.  

7.1

Company's Right to Terminate Employee's Employment for Cause.  The Company shall
have the right to terminate the Employee's employment hereunder at any time for
"Cause."  Upon termination for “Cause”, the Company shall pay or provide to the
Employee (a) salary earned through the date of termination but as yet unpaid,
(b) earned and accrued but unpaid vacation benefits, (c) incurred but
unreimbursed  business related expenses, payable upon provision of proper
documentation, (d) vested benefits under the Company’s employee benefit plans
and programs, and (e) the right to exercise and/or receive payment under vested
and outstanding long-term incentive awards, pursuant to the terms and provisions
thereof (all such payments and obligations in the preceding sentence being the
“Accrued Obligations”). For purposes of this Agreement, "Cause" shall mean (i)
conviction of a felony or a crime involving fraud or moral turpitude; or (ii)
theft, material act of dishonesty or fraud, intentional falsification of any
employment or records of the Company and its respective parents, subsidiaries
and related entities (the “Company Group”), or commission of any criminal act
which impairs the Employee’s ability to perform appropriate employment duties
for the Company; or (iii) intentional or reckless conduct or gross negligence
materially harmful to the Company Group or any successor, including violation of
a non-competition or confidentiality agreement; or (iv) willful failure to
follow Company policies or lawful instructions of the person or body to which
the Employee reports; or (v) gross negligence or willful misconduct in the
performance of the Employee’s assigned duties.  Cause shall not include mere
unsatisfactory performance in the achievement of the Employee’s job objectives.

7.2

Company's Right to Terminate without Cause.  The Company shall have the right to
terminate the Employee's employment without Cause at any time and for any
reason, or no reason at all, upon written notice to the Employee.  Upon a
termination without Cause, the Company shall pay or provide to the Employee:

(a)

the Accrued Obligations;

(b)

provided the Employee executes the Release in accordance with Section 7.7 below,
a severance payment equal to one year of the Employee’s Base Salary as in effect
on the date of termination. Such amount shall be paid in a lump sum on the
sixtieth (60th) day after the date of termination.  

(c)

provided the Employee executes the Release in accordance with Section 7.7 below,
all stock options, restricted stock, restricted stock units, and other equity
incentive awards shall become vested as of the date of termination.

7.3

Employee's Right to Terminate for Good Reason.  The Employee shall have the
right to terminate the Employee's employment with the Company at any time for
"Good





3




--------------------------------------------------------------------------------

Reason."  Upon a termination by the Employee for “Good Reason,” the Company
shall pay or provide to the Employee the payments and benefits set forth in
Sections 7.2(a), (b), and (c).  For purposes of this Agreement, a termination
for "Good Reason" shall mean Employee’s termination within ninety (90) days
following the expiration of the cure period afforded the Company to rectify any
of the following that occur without the express written consent of the Employee,
as determined in a manner consistent with Treasury Regulation
Section 1.409A-1(n)(2)(ii): (i) a material reduction or change in the Employee’s
title or job duties, responsibilities and requirements inconsistent with the
Employee’s position with the Company and the Employee’s prior duties,
responsibilities and requirements, (ii) a material reduction in the Employee’s
Base Salary  unless a proportionate reduction is made to the Base Salary  of all
members of the Company Group’s senior management in accordance with a bona-fide
downturn in the Company Group’s business; (iii) a change of more than 50 miles
in the geographic location at which the Employee primarily performs services for
the Company; or (iv) any material breach of this Agreement by the Company.  In
the case of the Employee’s allegation of Good Reason, (1) the Employee shall
provide written notice to the Board  of the event alleged to constitute Good
Reason within 30 days after the initial occurrence of such event, (2) the
Company shall have the opportunity to remedy the alleged Good Reason event
within 30 days from receipt of notice of such allegation, and if not so cured,
the Employee may then terminate employment within ninety (90) days for “Good
Reason.”

7.4

Termination Upon Death or Disability.  Upon the death or Disability of the
Employee, the Employee's employment with Company shall terminate with no further
obligation under this Agreement other than the payment or provision of the
Accrued Obligations.  For purposes of this Agreement, "Disability" shall mean a
physical or mental illness, injury, or condition that prevents the Employee from
performing substantially all of the Employee’s duties associated with the
Employee’s position or title with the Company for at least 90 days in a 12-month
period.  The determination of whether the Employee has incurred a Disability
shall be made in good faith by the Board.

7.5

Employee's Right to Terminate for Convenience.  In addition to the Employee's
right to terminate the Employee's employment for Good Reason, the Employee shall
have the right to terminate the Employee's employment with the Company for
convenience at any time and for any other reason, or no reason at all, upon
written notice to the Board.  Upon the Employee’s termination of employment for
convenience, the Company shall have no further obligation under this Agreement
other than the payment or provision of the Accrued Obligations.

7.6

No Mitigation.  In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under this Section 7 and such amounts shall not be reduced
whether or not the Employee obtains other employment.

7.7

Release.  As a condition precedent to the payment or provision by the Company of
the amounts set forth under the Section 7.2 or 7.3 (other than the Accrued
Obligations, which shall be payable in all events), as applicable, the Employee
must execute a release in substantially the form attached hereto as Exhibit A
(the “Release”) within forty-five (45) days following the date of termination
and not revoke such Release within the subsequent seven (7) day revocation
period (if applicable).





4




--------------------------------------------------------------------------------



7.8

Resignation from Other Positions.  Upon the Employee’s termination of employment
for any reason, the Employee shall resign from all other positions held with the
Company or its affiliates, including, but not limited to, membership on the
Board, service as an officer of any affiliated entity, and as a fiduciary of any
employee benefit plan sponsored by the Company or its affiliates.

8.

Golden Parachute Limitation.

8.1

Best Net After-Tax.  If it is determined that any payment or benefit provided to
or for the benefit of the Employee (a “Payment”), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any interest or
penalties with respect to such excise tax (such excise tax together with any
such interest and penalties, shall be referred to as the “Excise Tax”), then a
calculation shall first be made under which such payments or benefits provided
to the Employee are reduced to the extent necessary so that no portion thereof
shall be subject to the Excise Tax (the “4999 Limit”).  The Company shall then
compare (a) the Employee’s Net After-Tax Benefit (as defined below) assuming
application of the 4999 Limit with (b) the Employee’s Net After-Tax Benefit
without application of the 4999 Limit.  In the event (a) is greater than (b),
the Employee shall receive Payments solely up to the 4999 Limit.  In the event
(b) is greater than (a), then the Employee shall be entitled to receive all such
Payments, and shall be solely liable for any and all Excise Tax related thereto.
 “Net After-Tax Benefit” shall mean the sum of (i) all payments that the
Employee receives or is entitled to receive that are contingent on a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
Section 280G(b)(2), less (ii) the amount of federal, state, local, employment,
and Excise Tax (if any) imposed with respect to such payments.

8.2

Reduction of Payments.  In the event Payments must be reduced pursuant to
Section 8.1, the Employee may select the order of reduction; provided, however,
that none of the selected Payments may be “nonqualified deferred compensation”
subject to Code Section 409A.  In the event the Employee fails to select an
order in which Payments are to be reduced, or cannot select such an order
without selecting payments that would be “nonqualified deferred compensation”
subject to Code Section 409A, the Company shall (to the extent feasible) reduce
accelerated equity incentive vesting first (to the extent the value of such
accelerated vesting for 280G purposes is not determined pursuant to Treasury
Regulation Section 1.280G-1 Q&A 24(c)), followed by cash Payments and in the
order in which such payments would be made (with payments made closest to the
change in control being reduced first), followed by accelerated equity incentive
vesting (to the extent the value of such accelerated vesting is determined
pursuant to Treasury Regulation Section 1.280G-1 Q&A 24(c)), and followed last
by any continued health and welfare benefits.

8.3

Performance of Calculations.  The calculations in Section 8.1 above shall be
made by a certified public accounting firm, executive compensation consulting
firm, or law firm designated by the Company in its sole and absolute discretion,
and may be determined using reasonable assumptions and approximations concerning
applicable taxes and relying on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The costs of
performing such calculations shall be borne exclusively by the Company.





5




--------------------------------------------------------------------------------



9.

Confidential Material and Participant Obligations.

9.1

Confidential Material. The Employee shall not, directly or indirectly, either
during the term of employment or thereafter, disclose to anyone (except in the
regular course of the Company Group’s business or as required by law), or use in
any manner, any information acquired by the Employee during employment by the
Company Group with respect to any clients or customers of the Company Group or
any confidential, proprietary or secret aspect of the Company Group’s
operations, technology, or affairs unless such information has become public
knowledge other than by reason of actions, direct or indirect, of the Employee.
Information subject to the provisions of this paragraph will include, without
limitation:

(a)

Names, addresses and other information regarding investors in the Company
Group’s or its affiliates’ exploration,  mining, processing or refining
programs;

(b)

Lists of or information about personnel seeking employment with or who are
currently employed by the Company Group;

(c)

Maps, logs, due diligence investigations, exploration prospects, geological
information, mining reports, processing reports, refining reports and any other
information regarding past, planned or possible future leasing, exploration,
mining, processing, refining, acquisition or other operations that the Company
Group have completed or are investigating or have investigated for possible
inclusion in future activities; and

(d)

Any other information or contacts relating to the Company Group’s exploration,
mining, development, processing, refining fund-raising, purchasing, engineering,
marketing, merchandising and selling activities.

9.2

Return of Confidential Material.  All confidential information, including but
not limited to, maps, logs, data, drawings and other records and written and
digital material prepared or compiled by the Employee or furnished to the
Employee during the term of employment will be the sole and exclusive property
of the Company Group, and none of such material may be retained by the Employee
upon termination of employment.

9.3

The aforementioned materials include materials on the Employee’s personal
computer. The Employee shall return to the Company or destroy all such materials
on or prior to the date of termination. Notwithstanding the foregoing, the
Employee will be under no obligation to return or destroy public information.

9.4

Proprietary Information and Work Product.  The Employee shall not use or bring
to the Company Group any technical information, data, trade secrets, processes,
formulae, inventions or other intellectual property that are proprietary, and
not subject to a valid licensing agreement, to any person other than the Company
Group. The Employee acknowledges and agrees that all proprietary interests
including all patent rights, trade secrets and confidential information in and
to any product of the Company Group’s business (the “Work Product”) is the sole
and exclusive property of the Company or such other party as the Company may
from time to time designate, and the Employee hereby assigns to the Company or
to such other party as the Company may direct all such rights which the Employee
possesses or may possess or is entitled to or which vests or may vest in
connection with the Work Product. The Employee agrees to





6




--------------------------------------------------------------------------------

execute all such instruments, certificates or documents required by the Company
to confirm such ownership and implement such assignment.

9.5

Non-Compete.  The Employee shall not, either during the term of employment or
for a period of one (1) year thereafter, engage in any Competitive Business (as
defined below); provided, however, that the ownership of less than five
percent (5%) of the outstanding capital stock of a corporation whose shares are
traded on a national securities exchange or on the over-the-counter market shall
not be deemed engaging in a Competitive Business. “Competitive Business” shall
mean (i) rare earth exploration, mining, processing, refining or marketing
activities, including any such activities or any other business activities that
are the same as or similar to the Company Group’s actual or planned business
operations on the date of termination, and (ii) gold exploration, mining,
processing, refining or marketing activities within a five-mile radius of the
boundaries of the Bear Lodge Project located near Sundance, Wyoming.

9.6

No Solicitation.  The Employee shall not, directly or indirectly, either during
the term of employment or for a period of one (1) year thereafter, (i) solicit,
directly or indirectly, the services of any person who was an employee of or
consultant to the Company Group, or otherwise induce such employee to terminate
or reduce such employment or consultancy, or (ii) solicit the business of any
person who was a customer of the Company Group, in each case at any time during
the last year of the term of employment.  For purposes of this Agreement, the
term “person” includes natural persons, corporations, business trusts,
associations, sole proprietorships, unincorporated organizations, partnerships,
joint ventures, limited liability companies or partnerships, and governments, or
any agencies, instrumentalities or political subdivisions thereof.

9.7

Remedies.  The Employee acknowledges and agrees that the Company or Company
Group’s remedy at law for a breach or a threatened breach of the provisions of
this Section 9 would be inadequate, and in recognition of this fact, in the
event of a breach or threatened breach by the Employee of any of the provisions
of this Agreement, it is agreed that the Company or any member of the Company
Group will be entitled to equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without posting bond or other
security.  The Employee acknowledges that the granting of a temporary
injunction, a temporary restraining order or other permanent injunction merely
prohibiting the Employee from engaging in any business activities would not be
an adequate remedy upon breach or threatened breach of this Agreement, and
consequently agrees upon any such breach or threatened breach to the granting of
injunctive relief prohibiting the Employee from engaging in any activities
prohibited by this Agreement.  No remedy herein conferred is intended to be
exclusive of any other remedy, and each and every such remedy will be cumulative
and will be in addition to any other remedy given hereunder now or hereinafter
existing at law or in equity or by statute or otherwise.  In addition, in the
event of any breach or suspected breach of the provisions of this Section 9, the
Company shall have the right to suspend immediately any payments or benefits
that may otherwise be due to the Employee pursuant to this Agreement.

10.

Successor to the Company.  This Agreement shall bind any successor of the
Company, its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated





7




--------------------------------------------------------------------------------

under this Agreement if no succession had taken place.  In the case of any
transaction in which a successor would not by the foregoing provision or by
operation of law be bound by this Agreement, the Company shall require such
successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.  The term “Company,” as used in this Agreement, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Agreement.

11.

Entire Agreement.  This Agreement contains the entire agreement between the
parties and supersedes the Severance Agreement and any other prior agreement,
written or oral, relating to the employment contained herein.  This Agreement
can be changed or modified only by a writing signed by both parties.

12.

Validity and Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13.

Dispute Resolution.

13.1

Governing Law and Jury Trial Waiver.  The validity, interpretation, construction
and performance of this Agreement shall in all respects be governed by the laws
of Colorado, without reference to principles of conflicts of law.  Each of the
parties waives, to the fullest extent permitted by applicable law, any right
such party may have to a trial by jury in respect of litigation directly or
indirectly arising out of, under or connection with this Agreement and/or the
Employee’s employment with the Company and agree any such dispute shall be
settled solely in front of an arbitrator as set forth in Section 13.2 below.
 Each party certifies that no representative, agent or attorney of either party
has represented, expressly or otherwise, that such party would not in the event
of litigation, seek to enforce this waiver.

13.2

Arbitration.  Any dispute arising out of or relating to this Agreement, the
Employee’s employment with the Company, or the termination of that employment or
this Agreement shall be resolved by arbitration before a single arbitrator in an
arbitration held in Denver, Colorado, in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association.
 The parties shall mutually agree on an arbitrator and, in the absence of such
agreement, each party shall select one arbitrator, and the two arbitrators shall
select the single arbitrator to hear the dispute.  Judgment upon the award
rendered by the arbitrator may be entered in the District Court for the City and
County of Denver, Colorado, or in federal court in Denver, Colorado.  The
arbitrator’s award may be reviewed by a court of competent jurisdiction only to
the extent permitted by C.R.S. Section 13-22-223, 9 U.S.C. Section 10 or 9
U.S.C. Section 11, as applicable.  Notwithstanding the provisions of this
Section 13.2, the Company may, at its option, bring a court action to enjoin any
violation of the confidentiality or restrictive covenants in this Agreement,
including, without limitation, those set forth in Section 9.  In the event that
either party retains or employs an attorney to bring litigation and/or
arbitration against the other party to enforce this Agreement,





8




--------------------------------------------------------------------------------

the prevailing party in such litigation and/or arbitration, if any, shall be
entitled to an award of reasonable attorneys’ fees and costs from the other
party.

14.

Withholding.  All payments to the Employee in accordance with the provisions of
this Agreement shall be subject to applicable withholding of local, state,
federal and foreign taxes, as determined in the sole discretion of the Company.

15.

Clawback.  The Employee agrees to be bound by the provisions of any recoupment
or “clawback” policy that the Company may adopt from time to time that by its
terms is applicable to the Employee, or by any recoupment or “clawback” that is
otherwise required by law or the listing standards of any exchange on which the
Company’s common shares are then traded, including the “clawback” required by
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

16.

Indemnification; D&O Insurance.

16.1

Corporate Acts.  In the Employee’s capacity as a director, manager, officer, or
employee of the Company or serving or having served any other entity as a
director, manager, officer, or employee at the Company’s request, the Employee
shall be indemnified and held harmless by the Company to the fullest extent
allowed by law, the Company’s Articles or Certificate of Incorporation and
Bylaws, from and against any and all losses, claims, damages, liabilities,
expenses (including legal fees and expenses), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Employee may be involved, or threatened to be involved, as a party or otherwise
by reason of the Employee’s status, which relate to or arise out of the Company
or such other entities, assets, business or affairs, if in each of the foregoing
cases, (i) the Employee acted in good faith and in a manner the Employee
believed to be in the best interests of the Company, and, with respect to any
criminal proceeding, had no reasonable cause to believe the Employee’s conduct
was unlawful, and (ii) the Employee’s conduct did not constitute gross
negligence or willful or wanton misconduct.  The Company shall advance all
reasonable expenses incurred by the Employee in connection with the
investigation, defense, settlement or appeal of any civil or criminal action or
proceeding referenced in this Section, including but not necessarily limited to,
reasonable fees of legal counsel, expert witnesses or other litigation-related
expenses.

16.2

Directors and Officers Insurance.  During the Employee’s term of employment and
thereafter for (i) six (6) years after the Employee’s employment terminates, or
(ii) so long as the Company’s directors and officers liability insurance or
indemnification policy remains in effect as renewed from time to time, whichever
period is shorter, the Employee shall be entitled to coverage under the
Company’s directors and officers liability insurance policy and any other
insurance policy providing coverage to directors or officers of the Company,
subject to the terms of such policies, in effect at any time in the future to no
lesser extent than any other officers or directors of the Company.











9




--------------------------------------------------------------------------------



17.

Section 409A.

17.1

General.  The payments and benefits provided hereunder are intended to be exempt
from or compliant with the requirements of Section 409A of the Code.
 Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company reasonably determines that any payments or benefits hereunder
are not either exempt from or compliant with the requirements of Section 409A of
the Code, the Company shall have the right to adopt such amendments to this
Agreement or adopt such other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that are necessary or appropriate (i) to preserve the intended tax treatment of
the payments and benefits provided hereunder, to preserve the economic benefits
with respect to such payments and benefits, and/or (ii) to exempt such payments
and benefits from Section 409A of the Code or to comply with the requirements of
Section 409A of the Code and thereby avoid the application of penalty taxes
thereunder; provided, however, that this Section 17.1 does not, and shall not be
construed so as to, create any obligation on the part of the Company to adopt
any such amendments, policies or procedures or to take any other such actions or
to indemnify the Employee for any failure to do so.

17.2

Exceptions to Apply.  The Company shall apply the exceptions provided in
Treasury Regulation Section 1.409A-1(b)(4), Treasury Regulation
Section 1.409A-1(b)(9) and all other applicable exceptions or provisions of Code
Section 409A to the payments and benefits provided under this Agreement so that,
to the maximum extent possible, such payments and benefits are not deemed to be
“nonqualified deferred compensation” subject to Code Section 409A.  All payments
and benefits provided under this Agreement shall be deemed to be separate
payments (and any payments made in installments shall be deemed a series of
separate payments) for purposes of Code Section 409A.

17.3

Taxable Reimbursements.  To the extent that any payments or reimbursements
provided to the Employee are deemed to constitute “nonqualified deferred
compensation” subject to Code Section 409A, such amounts shall be paid or
reimbursed reasonably promptly to the Company, but not later than December 31 of
the year following the year in which the expense was incurred. The amount of any
payments or expense reimbursements that constitute compensation in one year
shall not affect the amount of payments or expense reimbursements constituting
compensation that are eligible for payment or reimbursement in any subsequent
year, and the Employee’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

17.4

Specified Employee.  Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits that are “nonqualified deferred compensation”
subject to Code Section 409A shall be paid to the Employee during the
six (6)-month period following his “separation from service” (within the meaning
of Section 409A(a)(2)(A)(i) of the Code) to the extent that the Company
determines that the Employee is a “specified employee” and that paying such
amounts at the time or times indicated in this Agreement would be a prohibited
distribution under Code Section 409A(a)(2)(B)(i).  If the payment of any such
amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six (6)-month period (or such earlier
date upon which such amount can be paid under Code Section 409A without being
subject to such additional taxes, including as a result of the Employee’s
death), the





10




--------------------------------------------------------------------------------

Company shall pay to the Employee a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to the Employee during such six
(6)-month period.

18.

Survival of Provisions.  Notwithstanding anything herein to the contrary, the
provisions of Sections 8-17 of this Agreement shall survive the expiration of
this Agreement and the termination of the employment term for any reason.




[Signature Page to Follow]





11




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have entered into this  Agreement
effective as of the date first above written.

THE COMPANY




RARE ELEMENT RESOURCES, INC.







        /s/ Gerald Grandey

By:                                                                

Name:   Gerald Grandey

Title:     Chairman







THE EMPLOYEE







       /s/ Randall J. Scott

By:                                                                

Randall J. Scott








[SIGNATURE PAGE TO AMENDED AND RESTATED SEVERANCE COMPENSATION AGREEMENT]




--------------------------------------------------------------------------------







EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release (this “Release”) is entered into as of this ____ day of
__________, 20__, by and between Randall J. Scott (the “Employee”) and Rare
Element Resources, Inc. (the “Company”) (collectively, the “Parties”).

WHEREAS, the Employee is a party to that certain Employment Agreement, effective
as of January 1, 2018 (the “Agreement”), governing the terms and conditions
applicable to the Employee’s termination of employment under certain
circumstances;

WHEREAS, pursuant to the terms of the Agreement, the Company has agreed to
provide the Employee certain benefits and payments under the terms and
conditions specified therein, provided that the Employee has executed and not
revoked a general release of claims in favor of the Company and certain of its
affiliates and related parties; and

WHEREAS, the Parties wish to terminate their relationship amicably and to
resolve, fully and finally, all actual and potential claims and disputes
relating to the Employee’s employment with and termination from the Company and
all other relationships between the Employee and the Company, up to and
including the date of execution of this Release.

NOW, THEREFORE, in consideration of these recitals above and the promises and
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are expressly acknowledged,
the Parties, intending to be legally bound, agree as follows:

1.

Termination of Employee.  The Employee’s employment with the Company shall
terminate on __________, 20__ (the “Termination Date”).

2.

Severance Benefits.  Pursuant to the terms of the Agreement, and in
consideration of the Employee’s release of claims and the other covenants and
agreements contained herein and therein, and provided that the Employee has
signed this Release and delivered it to the Company and has not exercised any
revocation rights as provided in Section 6 below, the Company shall provide the
severance benefits described in Section 7.2 of the Agreement (the “Benefits”) in
the time and manner provided therein; provided, however, that the Company’s
obligations will be excused if the Employee breaches any of the provisions of
the Agreement, including, without limitation, Section 9 thereof.  The Employee
acknowledges and agrees that the Benefits constitute consideration beyond that
which, but for the mutual covenants set forth in this Release and the covenants
contained in the Agreement, the Company otherwise would not be obligated to
provide, nor would the Employee otherwise be entitled to receive.

3.

Effective Date.  Provided that it has not been revoked pursuant to Section 6
hereof, this Release will become effective on the eighth (8th) day after the
date of its execution by the Employee (the “Effective Date”).





A-1




--------------------------------------------------------------------------------







4.

Effect of Revocation.  The Employee acknowledges and agrees that if the Employee
revokes this Release pursuant to Section 6 hereof, the Employee will have no
right to receive the Benefits.

5.

General Release.  In consideration of the Company’s obligations, the Employee
hereby releases, acquits and forever discharges the Company and each of its
parent, subsidiaries and affiliates and each of their respective officers,
employees, directors, successors and assigns (collectively, the “Released
Parties”) from any and all claims, actions or causes of action in any way
related to his employment with the Company or the termination thereof, whether
arising from tort, statute or contract, including, but not limited to, claims of
defamation, claims arising under the Employee Retirement Income Security Act of
1974, as amended, the Age Discrimination in Employment Act of 1967, as amended
by the Older Workers Benefit Protection Act of 1990, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Family
and Medical Leave Act, the discrimination and wage payment laws of any state,
and any other federal, state or local statutes or ordinances of the United
States, it being the Employee’s intention and the intention of the Company to
make this Release as broad and as general as the law permits.  Notwithstanding
the foregoing, the parties understand that this Release does not waive any of
Employee’s rights or claims (i) that may arise after his execution of this
Release, or (ii) for payments owed to Employee pursuant to the terms hereof.

 6.

Review and Revocation Period.  The Employee acknowledges that the Company has
advised the Employee that the Employee may consult with an attorney of the
Employee’s own choosing (and at the Employee’s expense) prior to signing this
Release and that the Employee has been given at least forty-five (45) days
during which to consider the provisions of this Release, although the Employee
may sign and return it sooner.  The Employee further acknowledges that the
Employee has been advised by the Company that after executing this Release, the
Employee will have seven (7) days to revoke this Release, and that this Release
shall not become effective or enforceable until such seven (7)-day revocation
period has expired.  The Employee acknowledges and agrees that if the Employee
wishes to revoke this Release, the Employee must do so in writing, and that such
revocation must be signed by the Employee and received by the Secretary of the
Company or the Chairman of the Board of Directors of Rare Element Resources Ltd.
no later than 5:00 p.m. Pacific Time on the seventh (7th) day after the Employee
has executed this Release.  The Employee further acknowledges and agrees that,
in the event that the Employee revokes this Release, the Employee will have no
right to receive any benefits hereunder, including the Benefits.  The Employee
represents that the Employee has read this Release and understands its terms and
enters into this Release freely, voluntarily and without coercion.

7.

Confidentiality, Non-Compete and Non-Solicitation.  The Employee reaffirms
Employee’s commitments in Section 9 of the Agreement.

8.

Cooperation in Litigation.  At the Company’s reasonable request, the Employee
shall use good faith efforts to cooperate with the Company, its affiliates, and
each of its and their respective attorneys or other legal representatives
(“Attorneys”) in connection with any claim, litigation or judicial or arbitral
proceeding which is material to the Company or its





A-2




--------------------------------------------------------------------------------







affiliates and is now pending or may hereinafter be brought against the Released
Parties by any third party; provided that, the Employee’s cooperation is
essential to the Company’s case.  The Employee’s duty of cooperation will
include, but not be limited to (a) meeting with the Company’s and/or its
affiliates’ Attorneys by telephone or in person at mutually convenient times and
places in order to state truthfully the Employee’s knowledge of matters at issue
and recollection of events; (b) appearing at the Company’s, its affiliates’
and/or their Attorneys’ request (and, to the extent possible, at a time
convenient to the Employee that does not conflict with the needs or requirements
of the Employee’s then-current employer) as a witness at depositions or trials,
without necessity of a subpoena, in order to state truthfully the Employee’s
knowledge of matters at issue; and (c) signing at the Company’s, its affiliates’
and/or their Attorneys’ request, declarations or affidavits that truthfully
state matters of which the Employee has knowledge.  The Company shall reimburse
the Employee for the reasonable expenses incurred by him in the course of his
cooperation hereunder and shall pay to the Employee per diem compensation in an
amount equal to the daily prorated portion of the Employee’s base salary
immediately prior to the Termination Date.  The obligations set forth in this
Section 8 shall survive any termination or revocation of this Release.

9.

Non-Admission of Liability.  Nothing in this Release will be construed as an
admission of liability by the Employee or the Released Parties; rather, the
Employee and the Released Parties are resolving all matters arising out of the
employer–employee relationship between the Employee and the Company and all
other relationships between the Employee and the Released Parties.

10.

Nondisparagement.  The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders or agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation.  The Company agrees that
the members of the Company’s board and officers of the Company as of the date
hereof will not, while employed by the Company or serving as a director of the
Company, as the case may be, make negative comments about the Employee or
otherwise disparage the Employee in any manner that is likely to be harmful to
the Employee’s business or personal reputation.  The foregoing shall not be
violated by truthful statements in response to legal process or required
governmental testimony or filings, and the foregoing limitation on the Company’s
directors and officers will not be violated by statements that they in good
faith believe are necessary or appropriate to make in connection with performing
their duties for or on behalf of the Company.

11.

Binding Effect.  This Release will be binding upon the Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns, and will inure to the benefit of the Parties and their respective
heirs, administrators, representatives, executors, successors and assigns.

12.

Governing Law.  This Release will be governed by and construed and enforced in
accordance with the laws of Colorado applicable to agreements negotiated,
entered into and wholly to be performed therein, without regard to its conflicts
of law or choice of law provisions which would result in the application of the
law of any other jurisdiction.





A-3




--------------------------------------------------------------------------------







13.

Severability.  Each of the respective rights and obligations of the Parties
hereunder will be deemed independent and may be enforced independently
irrespective of any of the other rights and obligations set forth herein.  If
any provision of this Release should be held illegal or invalid, such illegality
or invalidity will not affect in any way other provisions hereof, all of which
will continue, nevertheless, in full force and effect.

14.

Counterparts.  This Release may be signed in counterparts.  Each counterpart
will be deemed to be an original, but together all such counterparts will be
deemed a single agreement.

15.

Entire Agreement; Modification.  This Release constitutes the entire
understanding between the Parties with respect to the subject matter hereof and
may not be modified without the express written consent of both Parties.  This
Release supersedes all prior written and/or oral and all contemporaneous oral
agreements, understandings and negotiations regarding its subject matter.  This
Release may not be modified or canceled in any manner except by a writing signed
by both Parties.

16.

Acceptance.  The Employee may confirm acceptance of the terms and conditions of
this Release by signing and returning two (2) original copies of this Release to
the Secretary or the Chairman of the Board of Directors of Rare Element
Resources, Ltd., no later than 5:00 p.m. Pacific Time forty-five (45) days after
the Employee’s Termination Date.

THE EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT THE EMPLOYEE HAS FULLY AND
CAREFULLY READ THIS RELEASE PRIOR TO SIGNING IT AND UNDERSTANDS ITS TERMS.  THE
EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE HAS BEEN, OR HAS HAD
THE OPPORTUNITY TO BE, ADVISED BY INDEPENDENT LEGAL COUNSEL OF THE EMPLOYEE’S
OWN CHOICE AS TO THE LEGAL EFFECT AND MEANING OF EACH OF THE TERMS AND
CONDITIONS OF THIS RELEASE, AND IS ENTERING INTO THIS RELEASE FREELY AND
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN AS
SET FORTH IN THIS RELEASE.








A-4




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Employee have duly executed this Release
as of the date first above written.

THE COMPANY

RARE ELEMENT RESOURCES, INC.

By:

Name:
Title:

THE EMPLOYEE


Randall J. Scott





[SIGNATURE PAGE TO GENERAL RELEASE OF CLAIMS]


